DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 21-30 and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kretzer et al. (U.S. Publication No.2012/0109202 A1; hereinafter “Kretzer”).
	Regarding claim 18, Kretzer discloses a device for reconstructing a spinous process, comprising: a main portion (see flexible elastic member 1002 in Figures 21-23) defining at least a first engaging hole (bore 1005) and at least one through-seat for the insertion of ligaments to be reconstructed (seat defined by leg portions 1002a and 1002b), one fixing bar transversely insertable into the engaging hole (crosslink 1100), wherein said device is fixable to the spinous process of cervical and/or spinal vertebrae, so that said main portion can be positioned itself as the reconstructed spinous process to replace the spinous process (see placement of device 1000 in Figures 21-22), wherein said fixing bar is realized in a single body (see crosslink 1100 in Figure 23), and wherein said main portion is tapered and comprises a widened portion (lower end member 1004) and a narrow portion positioned at the opposite end with respect to the widened portion (respective ends 1007a, 1007b of leg portions 1002a, 1002b), wherein the widened
portion defines the engaging hole for the fixing bar (see lower end member 1004 in Figure 23).
	Regarding claim 21, Kretzer further discloses wherein said main portion defines a plurality of lightening holes (small holes 1019).
	Regarding claim 22, Kretzer further discloses wherein the device comprises a fastening pin able to block said main portion in a position along an axis of said transverse fixing bar (set screws 1130 secure ends 1104 and 1106 of the crosslink 1100 within connector housings 1120 and thus block device 1000 in a position along an axis of crosslink 1100 when device 1000 is secured to a spinous process via connector 1008).
	Regarding claim 23, Kretzer discloses spinal fixing equipment, comprising: a main portion (see flexible elastic member 1002 in Figures 21-23) defining at least a first engaging hole (bore 1005), wherein the main portion has at least one through-seat for inserting ligaments to be reconstructed (seat defined by leg portions 1002a and 1002b); one transverse fixing bar transversely insertable into the engaging hole (crosslink 1100); a pair of side longitudinal bars suitable for being arranged in a sagittal direction along the sides of the spinous processes of the cervical and/or spinal vertebrae (rods 1200 and 1200’); and a connection element between each of said longitudinal bars and said transverse fixing bar (connectors 1120).
	Regarding claim 24, Kretzer further discloses wherein the connection element (1120)  comprises: a main body comprising at least a first housing seat for one of the two longitudinal bars (recess 1124), and a second housing seat for the transverse fixing bar (transverse bore 1122); tightening means (set screws 1130) which locks the pair of longitudinal bars and the fixing bar in an operative position with respect to the main body and preventing relative movements between said bars (paras.0082 and 0084); and interference means (spherical ball 1140) which restrains the sliding at least of the transverse fixing bar within the respective seat (para.0084).
	Regarding claim 25, Kretzer further discloses wherein the first and second housing seats are arranged on parallel planes and extend along directions transverse to each other (see Figures 28 and 29).
	Regarding claim 26, Kretzer further discloses wherein the first seat is defined by a partially open groove formed in the main body (see recess 1124 in Figures 23 and 28).
	Regarding claim 27, Kretzer further discloses wherein the second seat defines a through hole inside the main body portion (see transverse bore 1122 in Figure 23).
	Regarding claim 28, Kretzer further discloses wherein said first seat is in communication with said second seat (see Figure 29, see also para.0084).
Regarding claim 29, Kretzer further discloses wherein the interference means (1140) 
projects within the first or second seat.
	Regarding claim 30, Kretzer further discloses wherein the interference means (1140) comprises an elastic member suitable for applying a pressure force against the transverse fixing bar (spherical ball 1140 may include cylindrical recess 1146 sized to engage rods 1200, 1200’, and a flexure cut 1148 designed to make spherical ball 1140 flexible so that recess 1146 can flex open and receive rod 1200, 1200’, see para.0084).
	Regarding claim 32, Kretzer further discloses wherein the tightening means includes a fastening screw (set screws 1130).
	Regarding claim 33, Kretzer further discloses wherein the interference means (1140) and the tightening means (1130) act inside a respective housing each extending along a direction orthogonal to the axial extension direction of the first and second seats (see Figure 29).
	Regarding claim 34, Kretzer further discloses wherein the housing for the interference means (1140) and the housing for the tightening means (1130) are in communication with the second seat (transverse bore 1122 is in communication with/extends between the housings of set screw 1130 and ball 1140 as shown in Figure 29).


    PNG
    media_image1.png
    873
    632
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    841
    686
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    368
    549
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    323
    339
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    489
    665
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    426
    425
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kretzer (U.S. Publication No.2012/0109202 A1)  as applied to independent claim 18 above, in view of Forton et al. (U.S. Publication No.2008/0086124 A1; hereinafter “Forton”).
	Regarding claim 20, Kretzer discloses the claimed invention as disclosed above except for wherein the engaging hole comprises a polygonal geometry compatible and coupleable with a coupling portion of said fixing bar.  However, Forton discloses a lateral arm 50A provided with a square spline that is coupleable with a square hole (see Figure 9) in order to provide an anti-rotation type connection (see para.0080).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engaging hole of Kretzer to have a polygonal geometry as taught by Forton in order to limit the rotational adjustment between the main portion and the fixing bar.


    PNG
    media_image7.png
    553
    562
    media_image7.png
    Greyscale



Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 18 and 20-30 and 32-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773